LACOMBE, Circuit Judge.
The motion for leave to file amended answer in the form submitted is granted, upon condition that the testimony and evidence heretofore taken herein shall have the same effect as if taken, and noticed to be taken, after the filing of said amended answer, and as if the complainant had duly pleaded to said amended answer, and that this cause shall be deemed at issue under the said amended answer for all purposes, without any further pleading or replication by the complainant herein, and that the remaining testimony to be taken herein may be taken without further notice, order, or pleading.